MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	54	
Docket:	      Yor-17-314	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     April	19,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 ANNE	M.	MCBRIDE	
                                          	
                                         v.	
                                          	
                                 JEFFREY	R.	WORTH	
	
	
HUMPHREY,	J.	

      [¶1]	 	 Anne	 M.	 McBride	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Springvale,	 Foster,	 J.)	 entered	 in	 June	 2017.	 	 The	 court	 granted	 McBride’s	

motion	to	enforce	Jeffrey	R.	Worth’s	spousal	support	obligation	pursuant	to	the	

parties’	2009	divorce	judgment	after	determining	that	Worth	was	in	arrears	in	

the	 amount	 of	 $11,055.25;	 granted	 Worth’s	 motion	 to	 enforce	 McBride’s	

obligation	 to	 refinance	 the	 marital	 home;	 and	 granted	 Worth’s	 motion	 for	

division	of	omitted	property.		McBride	contends	that	the	court	(1)	abused	its	

discretion	 when	 it	 issued	 an	 income	 withholding	 order	 instead	 of	 ordering	

immediate	payment	of	the	entire	amount	of	Worth’s	spousal	support	arrears;	

(2)	erred	when	it	ordered	McBride	to	attempt	to	refinance	her	home	every	six	

months;	and	(3)	abused	its	discretion	when	it	declined	to	award	McBride	all	of	
2	

the	 attorney	 fees	 she	 requested.	 	 Because	 the	 judgment	 misstated	 Worth’s	

ongoing	spousal	support	obligation	and	we	are	uncertain	of	the	court’s	intent	

regarding	 the	 amount	 to	 be	 withheld	 from	 Worth’s	 earnings	 to	 enforce	 his	

spousal	 support	 and	 arrears	 obligations,	 we	 must	 vacate	 the	 income	

withholding	order,	partially	vacate	the	judgment,	and	remand	to	the	trial	court	

for	clarification.		We	affirm	the	judgment	in	all	other	respects.	

                                           I.		BACKGROUND	

         [¶2]	 	 “Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 court's	

judgment,	the	record	supports	the	following	facts.”		Brochu	v.	McLeod,	2016	ME	

146,	¶	2,	148	A.3d	1220.		After	nineteen	years	of	marriage,	McBride	and	Worth	

were	divorced	in	2009.		Relevant	to	this	appeal,	the	divorce	judgment	ordered	

Worth	 to	 pay	 McBride	 $150	 every	 week	 for	 spousal	 support	 until	 McBride	

reaches	 age	 sixty-five	 or	 remarries	 and	 awarded	 the	 marital	 residence	 to	

McBride	and	ordered	her	to	“refinance	the	property	as	soon	as	the	mortgage	

market	improves	and	she	is	financially	capable	of	doing	so.”			

         [¶3]		As	the	court	found,	“The	parties	have	been	in	court	frequently	since	

the	entry	of	the	[divorce]	Judgment,	almost	exclusively	on	the	issue	of	spousal	

support.”1	 	 On	 September	 6,	 2016,	 McBride	 filed	 another	 motion	 to	 enforce	


     1		In	January	2012,	the	court	(Janelle,	J.)	granted	McBride’s	first	motion	to	enforce	spousal	support,	

ordered	 Worth	 to	 pay	 an	 additional	 $150	 per	 week	 until	 the	 $3,600	 spousal	support	 arrears	was	
                                                                                                      3	

Worth’s	 spousal	 support	 obligation,	 alleging	 that	 Worth	 was	 $13,032.97	 in	

arrears	and	requesting	that	Worth	pay	the	arrears	“in	full	or	go	to	jail”	and	that	

he	pay	her	costs.		Twenty-three	days	later,	Worth	filed	a	motion	to	enforce	the	

divorce	judgment	requirement	that	McBride	refinance	the	note	and	mortgage	

of	the	marital	home	and	a	motion	for	division	of	omitted	property.2			

        [¶4]		On	May	25,	2017,	the	court	held	a	hearing	on	the	motions.		In	an	

order	 dated	 June	 26,	 2017,	 the	 court	 found	 that	 Worth	 had	 a	 continuing	

obligation	to	pay	McBride	$150	for	spousal	support	every	week;	that,	based	on	

the	parties’	stipulation,	he	failed	to	comply	with	that	obligation,	resulting	“in	

arrears	as	of	May	25,	2017	in	the	amount	of	$11,055.25”;	and	that	Worth	could	

afford	 to	 pay	 his	 spousal	 support	 obligation	 but	 chose	 to	 spend	 his	

discretionary	income	elsewhere.		The	court	entered	judgment	for	McBride	in	

the	amount	of	$11,055.25,	with	post-judgment	interest	to	accrue.			




satisfied,	and	issued	an	income	withholding	order.		This	order	was	followed	by	an	order	for	contempt	
in	February	2013	(Cantara,	J.),	an	order	to	pay	after	a	show	cause	hearing	in	May	2013,	an	order	
based	on	a	payment	agreement	between	the	parties	in	February	2014,	a	contempt	order	in	October	
2014	(Mulhern,	J.),	an	appeal	to	us	that	we	dismissed	in	July	2015,	see	McBride	v.	Worth,	2015	ME	92,	
¶¶	2-3,	120	A.3d	666,	an	order	to	enforce	in	December	2015,	an	income	withholding	order	for	$300	
every	other	week	entered	in	April	2016,	and	a	contempt	order	in	August	2016	(Janelle,	J.).		Given	the	
repetitive	nature	of	the	motions,	it	is	not	clear	why	a	single	judge	was	not	assigned	responsibility	for	
this	case.			
   2		Worth	also	filed	a	motion	to	modify	spousal	support,	but	he	withdrew	the	motion	one	day	before	

the	hearing.			
4	

      [¶5]		To	ensure	payment	of	Worth’s	ongoing	spousal	support	and	arrears	

obligations,	 the	 judgment	 described	 a	 new	 income	 withholding	 order	 to	

accompany	the	judgment	that	would	“continue[]	in	effect	the	payment	of	$150	

per	pay	period	(every	two	weeks)	for	ongoing	spousal	support,	and	add[]	$150	

per	 pay	 period	 toward	 the	 established	 arrearage.”	 	 The	 income	 withholding	

order	required	the	withholding	of	“the	sum	of	$300	per	pay	period,	that	is	every	

two	weeks	.	.	.	.		That	amount	is	comprised	of	[Worth’s]	current	spousal	support	

obligation	 ($150	 per	 week	 or	 $300	 every	 two	 weeks),	 together	 with	 an	

additional	sum	($150	per	week	or	$300	per	pay	period),	to	be	applied	toward	

the	 arrearage	 of	 spousal	 support	 owed	 by	 [Worth],	 that	 is	 $11,055.25	 as	 of	

May	25,	2017.”			

      [¶6]		The	court	also	found	that	McBride	did	“not	have	the	capability	to	

secure	refinancing	despite	her	good	faith	efforts	to	do	so.”		However,	the	court	

directed	 McBride	 to	 attempt	 to	 refinance	 the	 mortgage	 on	 her	 residence	 by	

applying	 for	 refinancing	 at	 least	 once	 every	 six	 months,	 “[a]ssuming	 that	

[Worth]	 continues	 to	 make	 regular	 spousal	 support	 payments,	 thereby	

ensuring	[McBride]	can	document	a	regular	stream	of	income.”			
                                                                                                5	

        [¶7]		On	requests	from	both	parties	for	attorney	fees,	the	court	found	that	

the	 fees	 were	 substantial	 for	 each	 party	 and	 out	 of	 proportion	 to	 the	 issues	

presented.		The	court	ordered	Worth	to	pay	$5,000	of	McBride’s	attorney	fees.			

        [¶8]	 	 McBride	 filed	 this	 timely	 appeal.	 	 See	 14	 M.R.S.	 §	 1901	 (2017);	

M.R.	App.	P.	2(b)(3)	(Tower	2016).3	

                                         II.		DISCUSSION	

A.	     Spousal	Support	

	       [¶9]		McBride	argues	that	the	court	abused	its	discretion	by	issuing	an	

income	 withholding	 order	 to	 enforce	 Worth’s	 spousal	 support	 arrears	

obligation	 instead	 of	 ordering	 immediate	 full	 payment	 of	 the	 $11,055.25	

arrears.			

	       [¶10]		“We	review	an	order	on	a	post-divorce	judgment	motion,	including	

a	motion	to	enforce,	for	an	abuse	of	discretion	or	error	of	law,	and	we	review	

factual	findings	contained	therein	for	clear	error.		A	party	to	a	divorce	judgment	

who	files	a	motion	to	enforce	is	entitled	to	an	order	of	enforcement	when	the	

other	 party	 has	 failed	 to	 comply	 with	 an	 unambiguous	 provision	 of	 the	

judgment.”		Sullivan	v.	Rockwood,	2015	ME	119,	¶	19,	124	A.3d	150	(citations	



    3		This	appeal	was	commenced	before	September	1,	2017,	and	therefore	the	restyled	Maine	Rules	

of	Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.	
6	

omitted)	 (quotation	 marks	 omitted).	 	 “An	 unambiguous	 judgment	 must	 be	

enforced	 in	 accordance	 with	 the	 plain	 meaning	 of	 the	 language	 in	 the	

judgment.”		Curtis	v.	Medeiros,	2016	ME	180,	¶	8,	152	A.3d	605	(quotation	marks	

omitted).		

      [¶11]	 	 The	 divorce	 judgment	 unambiguously	 requires	 Worth	 to	 pay		

McBride	 $150	 in	 spousal	 support	 each	 week.	 	 As	 of	 May	 25,	 2017,	 he	 was	 in	

arrears	 of	 that	 obligation	 in	 the	 amount	 of	 $11,055.25.	 	 The	 court	 properly	

granted	 McBride’s	 motion	 to	 enforce	 Worth’s	 spousal	 support	 obligation	

because	Worth	had	failed	to	comply	with	an	unambiguous	term	of	the	divorce	

judgment.		See	Sullivan,	2015	ME	119,	¶	21,	124	A.3d	150.		

      [¶12]	 	 Pursuant	 to	 19-A	 M.R.S.	 §	 2602	 (2017)	 and	 19-A	 M.R.S.	 §	2603	

(2017),	the	court’s	options	in	enforcing	a	judgment	of	spousal	support	include	

ordering	 installment	 payments	 and	 ordering	 an	 employer	 to	 make	 direct	

payments.		The	court	found	that	McBride	had	“been	chasing	spousal	support	for	

five	and	one	half	years[,	and]	it	was	not	until	she	was	finally	able	to	implement	

the	income	withholding	order	in	April	of	2016	that	[McBride]	began	to	receive	

regular	 ongoing	 payments.”	 	 Given	 this	 finding,	 the	 court	 did	 not	 abuse	 its	

discretion	when	it	chose	to	enforce	Worth’s	spousal	support	arrears	obligation	

by	 way	 of	 an	 income	 withholding	 order	 instead	 of	 ordering	 a	 lump-sum	
                                                                                                             7	

payment.		See	19-A	M.R.S.	§	2602;	19-A	M.R.S.	§	2603.		However,	because	the	

judgment	misstates	the	amount	of	ongoing	spousal	support	and	we	are	unable	

to	ascertain	what	sum	the	court	intended	to	be	withheld	to	pay	the	arrears,	we	

cannot	fully	address	McBride’s	argument	that	the	court	abused	its	discretion.			

	       [¶13]		Although	the	judgment	purported	to	“continue	in	effect”	ongoing	

spousal	 support	 payments	 of	 $150	 every	 two	 weeks,	 Worth’s	 “ongoing”	

obligation	under	the	divorce	judgment	is	actually	$150	each	week,	as	the	court	

found.4		The	judgment	also	required	Worth	to	pay	an	additional	$150	every	two	

weeks	 toward	 the	 arrears,	 which	 does	 not	 square	 with	 the	 accompanying	

income	withholding	order.			

        [¶14]	 	 The	 income	 withholding	 order	 requires	 Worth’s	 employer	 to	

withhold	“the	sum	of	$300	per	pay	period,	that	is	every	two	weeks.”		Although	

this	sum	is	consistent	with	the	express	language	of	the	judgment,	it	is	at	odds	

with	the	court’s	explanation	in	the	withholding	order	that	the	$300	amount	“is	

comprised	of	[Worth’s]	current	spousal	support	obligation	($150	per	week	or	

$300	 every	 two	 weeks),	 together	 with	 an	 additional	 sum	 ($150	 per	 week	 or	



   4		The	court	was	not	presented	with	a	motion	to	modify	spousal	support	and	it	did	not	perform	

the	requisite	modification	analysis.		See	Voter	v.	Voter,	2015	ME	11,	¶	18,	109	A.3d	626	(“A	party	who	
seeks	 a	 modification	 of	 spousal	 support	 must	 prove	 that	 the	 modification	 is	 justified	 based	 on	 a	
showing	of	a	substantial	change	in	either	the	payor	or	payee	spouse’s	financial	condition.”	(quotation	
marks	omitted)).			
8	

$300	per	pay	period),	to	be	applied	toward	the	arrearage	of	spousal	support.”		

Although	 $150	 per	 week	 or	 $300	 every	 two	 weeks	 should	 be	 withheld	 for	

ongoing	 spousal	 support,	 it	 is	 not	 clear	 what	 sum	 the	 court	 intended	 to	

withhold	to	pay	the	arrears.		As	a	result,	“we	are	unable	to	ascertain	the	court’s	

intent	sufficiently	to	allow	for	effective	 appellate	review.”		Miliano	v.	Miliano,	

2012	ME	100,	¶	28,	50	A.3d	534.	

      [¶15]		Because	the	support	and	arrears	provisions	in	the	judgment	are	

inconsistent	with	the	income	withholding	order,	we	must	partially	vacate	the	

judgment	with	respect	to	Worth’s	spousal	support	and	arrears	obligations	and	

remand	 for	 further	 proceedings	 to	 clarify	 the	 judgment;	 and	 because	 the	

income	withholding	order	is	unclear	regarding	the	amount	to	be	withheld,	we	

must	vacate	the	order	and	remand	to	the	trial	court	for	further	proceedings	to	

clarify	its	intentions.	

B.	   Refinancing	the	Home	

	     [¶16]		We	next	address	McBride’s	argument	that	the	court	erred	when	it	

granted	Worth’s	motion	to	enforce	and	ordered	her	to	attempt	to	refinance	her	

home	every	six	months.			

	     [¶17]		On	a	motion	to	enforce	the	divorce	judgment,	“[w]e	review	de	novo	

whether	 a	 provision	 in	 [the]	 divorce	 judgment	 is	 ambiguous,	 i.e.,	 reasonably	
                                                                                         9	

susceptible	 to	 different	 interpretations,	 by	 examining	 that	 provision	 in	 the	

context	of	the	divorce	judgment	as	a	whole.”		Curtis,	2016	ME	180,	¶	8,	152	A.3d	

605	(quotation	marks	omitted).		“When	the	judgment	is	unambiguous,	the	court	

may	not,	under	the	guise	of	a	clarification	order,	make	a	material	change	that	

modifies	 the	 provisions	 of	 the	 original	 judgment.	 	 If	 the	 divorce	 judgment	 is	

ambiguous,	 however,	 the	 court	 has	 the	 inherent	 authority	 to	 construe	 and	

clarify	the	decision.”		Id.	(citation	omitted)	(quotation	marks	omitted).	

      [¶18]	 	 The	 2009	 divorce	 judgment	 orders	 McBride	 to	 “refinance	 the	

property	 as	 soon	 as	 the	 mortgage	 market	 improves	 and	 she	 is	 financially	

capable	 of	 doing	 so.”	 	 Given	 the	 lack	 of	 clarity	 in	 that	 language,	 the	 court	

implicitly	 found	 this	 provision	 to	 be	 ambiguous.	 	 We	 agree.	 	 The	 court	 then	

found	 that	 the	 evidence	 clearly	 establishes	 that	 McBride	 currently	 “does	 not	

have	the	capability	to	secure	refinancing	despite	her	good	faith	efforts	to	do	so.”		

Based	 on	 the	 language	 in	 the	 divorce	 judgment,	 however,	 the	 court	 also	

determined	that	Worth	“is	entitled	to	have	[McBride]	attempt,	periodically,	to	

refinance	 the	 mortgage”	 and	 that	 “[t]he	 frequency	 of	 that	 effort	 should	 be	

dictated	 by	 the	 goal	 of	 increasing	 its	 likelihood.”	 	 After	 making	 these	

determinations,	the	court	clarified	the	ambiguity	in	the	divorce	judgment	and	

required	 McBride	 to	 apply	 for	 refinancing	 every	 six	 months,	 conditioned	 on	
10	

Worth’s	payment	of	spousal	support,	which	ensures	that	she	can	document	a	

regular	stream	of	income.		This	reasonable	construction	and	clarification	of	the	

divorce	judgment	was	within	the	court’s	inherent	authority.		See	id.	

C.	    Attorney	Fees	

	      [¶19]		Finally,	McBride	argues	that	she	was	entitled	to	all	of	the	attorney	

fees	she	requested.		The	court	ordered	Worth	to	pay	$5,000	of	McBride’s	legal	

fees,	which	was	approximately	sixty	percent	of	the	amount	McBride’s	attorney	

alleged	in	her	affidavit	on	fees.			

	      [¶20]		We	review	awards	of	attorney	fees	for	an	abuse	of	discretion.		See	

Smith	v.	Padolko,	2008	ME	56,	¶	17,	955	A.2d	740.		We	have	previously	held	that	

“in	deciding	what	amount	[of	attorney	fees]	will	be	awarded	the	trial	court	has	

discretion	 to	 consider	 all	 factors	 that	 reasonably	 bear	 on	 the	 fairness	 and	

justness	 of	 the	 award.	.	.	.	[T]he	 trial	 court	 is	 not	 limited	 to	 considering	 the	

parties’	relative	financial	positions,	but	could	also	consider	the	parties’	conduct	

contributing	to	the	need	for	the	filing	of	the	motion.		Whether	the	need	for	the	

post-judgment	proceeding	arose	out	of	a	party’s	failure	to	abide	by	an	existing	

order	 may	 also	 factor	 into	 the	 court’s	 consideration.”	 	 Id.	 (citations	 omitted)	

(quotation	marks	omitted).	
                                                                                       11	

	        [¶21]	 	 The	 court	 considered	 the	 parties’	 respective	 incomes	 and	

discretionary	expenditures,	the	amount	 of	fees	that	would	be	justified	by	the	

issues	presented,	and	the	parties’	litigation	history	before	it	awarded	attorney	

fees.		Because	the	court	considered	the	relevant	factors	and	did	not	act	outside	

the	bounds	of	its	discretion	when	it	awarded	McBride	only	sixty	percent	of	her	

attorney	fees,	we	will	not	disturb	the	court’s	decision.		See	id.	¶	19.	

         The	entry	is:	

                            Judgment	 partially	 vacated	 regarding	 Worth’s	
                            spousal	 support	 and	 arrears	 obligations.		
                            Judgment	affirmed	in	all	other	respects.		Income	
                            withholding	 order	 vacated.	 	 Remanded	 for	
                            further	proceedings	consistent	with	this	opinion.		
	
	     	       	    	        	    	
	
Anne	M.	McBride,	appellant	pro	se	
	
Patrick	 S.	 Bedard,	 Esq.,	 Bedard	 &	 Bobrow,	 P.C.,	 Eliot,	 for	 appellee	 Jeffrey	 A.	
Worth	
	
	
Springvale	District	Court	docket	number	FM-2009-58	
FOR	CLERK	REFERENCE	ONLY